—In an action, inter alia, to recover damages for negligence and architectural malpractice, the plaintiffs appeal from so much of an order of the Supreme Court, Suffolk County (Jones, J.), entered June 29, 2001, as granted the motion of the defendant Sarah Stahl Jaffe, as Administrator C.T.A. of the estate of Norman Jaffe, to dismiss the complaint insofar as asserted against the estate on the ground that it was barred by the statute of limitations.
*496Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court properly granted the motion to dismiss the complaint insofar as asserted against the estate on the ground that it was barred by the statute of limitations. O’Brien, J.P., Friedmann, Schmidt and Townes, JJ., concur.